Citation Nr: 1235912	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-23 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant reports having active military service from November 1988 to May 1992; this service has not been verified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in part, denied service connection for depression.  

Claims for service connection for psychiatric disorders may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal into more general terms.  

In September 2012, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for depression.  

The appellant reports having active duty service from November 1988 to May 1992.  Review of the record does not reveal that this service has been verified; no copy of his discharge papers, DD 214, is of record.  Review of the multiple requests for his service treatment records reveals computerized requests where his dates of service have been included, but no actual verification of service is of record.  

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  Being a "veteran" is a threshold issue with respect to the claim for service connection.  Accordingly, the appellant's dates, and character of service must be verified.  Additionally, a copy of his DD 214 and his service personnel records should be obtained.  

VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

The record reveals that VA has been unable to obtain copies of any service treatment records related to this appellant.  This is highly unusual based on his reported dates of service.  Additional development with respect to his service personnel records may reveal why his service treatment records have not yet been obtained.  

The appellant testified at a September 2012 hearing before the undersigned Veterans Law Judge.  He specifically testified that his mother was a medical professional, a licensed practical nurse, who had observed symptoms and his use of the prescribed medication Elavil during service.  The appellant needs to have his mother submit a statement with respect to her observations of his symptoms during service.

The appellant testified that he was prescribed Elavil during service and that he required treatment at Walter Reed Army Medical Center for withdrawal from this medication.  The appellant further testified that he had not been treated for depression or another psychiatric disorder during service, yet, research indicates that one of the uses of Elavil is for treatment of symptoms of depression.  

VA Compensation and Pension examination appears warranted upon the completion of development of evidence related to the appellant's service records.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Contact the appellant and tell him to submit copies of:  his discharge papers (DD 214), all service personnel records, and all service treatment records may have in his possession.  Have the appellant identify if he served in the Reserves and/or National Guard after his reported active duty service; if so he should also identify the specific unit(s) and dates of service.  

2.  Contact the appellant and tell him to submit a statement from his mother which indicates her medical training and qualifications, and her observations of any symptoms exhibited by the appellant during service.  

3.  Verify the appellant's active duty service including all dates of service and character of discharge.  Request a copy of the appellant's DD 214 and complete copies of his service personnel records.  These requests should be made to the service department or other appropriate agency.  Verification, and copes of all records obtained, must be placed in the record.

4.  If, after conducting the above development, additional information is obtained which would permit VA to more accurately request and obtain, the appellant's service treatment records, then make additional effort to obtain the service treatment records. 

5.  Obtain complete copies of the appellant's treatment at VA facilities, including mental health treatment, for the period from January 2001 to the present.  

6.  Following the above development, and only after providing the appellant a reasonable period of time to obtain a statement from his mother, the appellant should be accorded a psychiatric examination.  The report of examination should include a detailed account of all manifestations of all psychiatric disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  After full examination, and review of the record the examiner must provide the following opinion:

* whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disability was incurred, or became manifest during the appellant's service.  The examiner must give full consideration to the appellant's report of being prescribed Elavil during service and any statement from his mother as to symptoms she observed during service.

A rationale for all opinions must be provided.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

7.  Following completion of the above actions, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 ("if the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

8.  Following the above, readjudicate the appellant's claim for service connection for a psychiatric disability.  If  the benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the appellant and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

